Citation Nr: 1415440	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for esophageal reflux disease, Barrett's esophagus, and hiatal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1984 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the Veteran's substantive appeal, he requested a travel board hearing.  In a February 2011 correspondence, the Veteran's representative stated that the Veteran wished to withdraw his hearing request.  Therefore, the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

This case was previously before the Board in September 2012 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its September 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's esophageal reflux disease, Barrett's esophagus, and hiatal hernia, were manifested by daily pyrosis (heartburn), occasional epigastric distress, reflux, mild dysphagia, occasional choking of vomitus or regurgitated material during sleep, and radiating shoulder pain; these symptoms were not persistently recurrent nor were they at any time productive of considerable impairment of the Veteran's health.

CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 10 percent for esophageal reflux disease, Barrett's esophagus, and hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.7, 4.113, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in September 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the September 2012 remand was to allow for additional development of the Veteran's claim.  Specifically, the RO was instructed to obtain an emergency room treatment record from December 2010, which was referenced in the Veteran's March 2011 VA examination.  In a November 2012 correspondence, the Veteran stated that he had not gone to the emergency room in December 2010, and that the emergency room visit in December had been in December 2009.  A review of the record indicates that the December 2009 emergency room treatment record has been associated with the claims file.  Additionally, the Veteran did not identify any additional or outstanding private treatment records.  In May 2013, in accordance with the Board's directive, the RO/AMC associated additional VA treatment records with the Veteran's electronic claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the September 2012 remand, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher disability rating for the service-connected esophageal reflux disease, Barrett's esophagus, and hiatal hernia arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records, private treatment records, VA treatment records, and lay statements are of record.  VA provided the Veteran with medical examinations in February 2008 and March 2011.  The examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  Thus, the Board finds that the VA examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claim, de novo.  


Legal Criteria 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.   

Additionally, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for his service-connected esophageal reflux disease, Barrett's esophagus, and hiatal hernia.  This disability is currently evaluated as hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  Under this diagnostic code, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrant a 30 percent disability rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent disability rating.  Id.

VA regulations provide that ratings under Diagnostic Code 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013).  Additionally, it should be noted that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.113 (2013).  

Analysis

The Board has thoroughly reviewed all the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issue on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Veteran was provided with a VA examination in February 2008.  A radiology report associated with the examination indicated that the Veteran swallowed barium without difficulty.  X-rays indicated moderate esophageal dysmotility with incomplete primary peristaltic waves, a fairly large hiatal hernia with no obvious stricture or constricting B-ring, fairly prominent gastroesophageal reflux (reflux) to the level of the clavicles, and slight mucosal irregularity of the mid and distal portions of the esophagus, which was consistent with the clinical history of Barrett's esophagus.  The examiner opined that the Veteran's esophageal reflux disease, Barrett's esophagus, and hiatal hernia did not affect the Veteran's general bodily health.  However, the examiner noted that the Veteran had gained 30 pounds within a 24-month period.  With respect to his symptoms, the Veteran reported dysphagia, heartburn, epigastric pain, scapular pain, reflux, regurgitation of stomach contents, and nausea and vomiting, but indicated that he had no arm pain, hematemesis, or passing of black-tarry stools.  In regards to his symptoms, the Veteran stated they were constant.  The Veteran was diagnosed with esophageal reflux (GERD) and Barrett's esophagus, and was noted to have subjective symptoms including heartburn and difficulty swallowing.

Private treatment records have also been associated with the Veteran's claims file.  An October 2008 treatment record by Dr. White, M.D., indicated that the Veteran reported occasional substernal chest burning, occasional severe chest pain, shortness of breath, and episodes of dysphagia and nighttime aspiration.  A December 2008 endoscopy report by Dr. White indicated that the results of the Veteran's ambulatory pH probe study were very abnormal and showed a higher degree of reflux than expected, which occurred in both the upright and supine positions.  However, the examination report noted that the study should be interpreted with much caution due to the severe abnormalities detected in the study, which could indicate improper placement of the pH probe, or could be consistent with severe reflux disease.  A December 2009 treatment record by Dr. Ross, M.D. noted that the Veteran went to the emergency room complaining of severe right upper abdominal pain that radiated into his chest and left shoulder and what he described as a spasming esophagus.  The Veteran also reported nausea when he had cramping pain, but denied any vomiting.  Upon examination, Dr. Ross noted that no apparent associated signs or symptoms were observable and the Veteran was discharged.

Also of record are VA treatment records spanning from May 2008 to May 2013.  Treatment records from April 2009, June 2009, February 2010, and August 2010 noted that the Veteran reported that he had symptoms including epigastric discomfort, abdominal and chest pain, reflux, and problems with his esophagus.  Treatment records from May 2009 and June 2009 noted that the Veteran denied any chest pain, dysphagia, hematemesis, melena, or weight loss.  A March 2010 treatment record indicated that the Veteran reported that he had no gastrointestinal symptoms.  Treatment records from August 2010, December 2010, and December 2011 noted that the Veteran was negative for abdominal pain, nausea, vomiting, and melena.  A June 2012 treatment record noted that the Veteran was negative for hematuria.  

In a February 2011 correspondence, the Veteran's representative noted that the Veteran's condition had worsened since his last VA examination.  Accordingly, the Veteran was provided another VA examination in March 2011.  The March 2011 examination report noted that the Veteran reported severe heartburn since the 1980's, that he had been diagnosed with Barrett's esophagus, and required esophagogastroduodenoscopies (EGD) and biopsies every one to two years.  It was noted that the Veteran had mild dysphagia and several times a week he felt as if food was stuck in his throat, but that it always went down.  No history of strictures, dilatation, or weight loss, hematemesis, or melena was noted.  The Veteran reported that he had continuous mild heartburn, and a couple episodes of severe chest pain related to his heartburn.  The Veteran stated that he takes a GI Cocktail (a combination of liquid antacid, viscous lidocaine, and an anticholinergic), which relieves his symptoms within five or ten minutes.  The Veteran also reported that he had reflux most days, slept at an incline with six pillows, woke up a few times per week with reflux coughing, had to eat his last meal early in the evening to decrease nighttime reflux, and experienced some hoarseness in the morning.  In regards to treatment, the Veteran reported taking prescription medication as well as a GI cocktail and Gaviscon at least once day.  On physical examination, the Veteran was noted to appear healthy, well nourished, and without signs of anemia.  The examiner diagnosed the Veteran with GERD and symptomatic Barrett's esophagus.  While it was noted that the Veteran was not currently working, the examiner stated that his activities of daily living were not limited.  

The Board acknowledges the assertions of Veteran and his representative that the Veteran's condition is more severe than currently rated.  The Veteran and his representative are competent to report matters that they experience or observe, such as heartburn, pain, gastric content aspiration, reflux cough, breathing problems, nausea, and vomiting.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the evidence of record has not shown that the Veteran or his representative has had any specialized medical training.  Accordingly, they are not competent to provide an opinion of a medical matter, such as whether his symptoms satisfy a specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, their assertions cannot constitute competent medical evidence that his disability warrants a specific rating.  

A review of all the evidence of record shows that the Veteran's esophageal reflux disease, Barrett's esophagus, and hiatal hernia were manifested by daily pyrosis and reflux, occasional mild dysphagia, severe chest pain with radiating shoulder pain, reflux coughing, choking of vomitus or regurgitated material during sleep.  However, his conditions were not manifested by anemia, melena, or material weight loss, nor were his symptoms, when taken together, shown to be productive of considerable impairment of health during that time.  The Board has not overlooked the Veteran's statement at his February 2008 examination that he had constant dysphagia, heartburn, epigastric pain, scapular pain, reflux, regurgitation of stomach contents, nausea, and vomiting.  However, the Board finds that this statement is inconsistent with the rest of the evidence of record.  Specifically, the Board notes that VA treatment records, private treatment records, and the March 2011 VA examination report all noted that, with the exception of his heartburn and reflux, the Veteran's symptoms were occasional and intermittent.

As the severity of the Veteran's symptomatology has been constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  

Thus, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent.  As the preponderance of the evidence is against the benefit sought, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's symptoms associated with his service-connected esophageal reflux disease, Barrett's esophagus, and hiatal hernia have manifested in symptoms contemplated within the rating criteria.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  During the appeal period, the Veteran's condition was manifested by daily pyrosis and reflux and occasional mild dysphagia, severe chest pain that radiated into the shoulder, reflux coughing, choking of vomitus or regurgitated material during sleep.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by a 10 percent disability rating.  A rating in excess of 10 percent is provided for increased severity of symptoms, but the medical evidence demonstrates that the Veteran's condition is not more severe than contemplated within the 10 percent rating.  The criteria for the 10 percent disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  Accordingly, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Although the Veteran is not currently employed, he has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  To the contrary, the evidence indicates that the Veteran is retired after a 24-year military career.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial rating in excess of 10 percent for esophageal reflux disease, Barrett's esophagus, and hiatal hernia is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


